DETAILED ACTION
Applicant’s response, filed 14 Jan. 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2003, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of the claimed invention is 03 Aug. 2021.

Status of Claims
Claims 3-4 and 12-13 are cancelled.
Claims 1-2 and 5-11 are pending.
Claims 1-2 and 5-11 are rejected.
Claim 1 is objected to.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 Oct. 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, list of cited references was considered in full by the examiner.

Claim Objections
The objection of claims 7 and 11 
Claim 1 is objected to because of the following informalities. This objection is newly recited and/or newly recited and necessitated by claim amendment. 
Claim 1 recites “A processor controlled analyzer for associating a cycle threshold…., wherein the processor-based controlled analyzer is configured to:…; and wherein the processor-based controlled analyzer is connected…” in the last line of the claim. To use consistent language throughout the claim, claim 1 should be amended to recite “A processor controlled analyzer for associating a cycle threshold…., wherein the processor controlled analyzer is configured to:…; and wherein the processor controlled analyzer  is connected…”;
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “A processor controlled analyzer”, which under the broadest reasonable interpretation of the claim is interpreted to mean a generic computer.
Claims 1 and 5 recite “…wherein the processor-based controlled analyzer is connected to a thermal cycler for temperature measuring and modulation” and “…wherein the system is connected to a thermal cycler for temperature measuring and modulation”, respectively. However, the claims do not recite any steps of measuring and/or modulating temperature, and instead involve detecting (claim 5 only) and receiving amplitude signals and then analyzing the amplitude signals. Therefore, the limitation “for temperature measuring and modulation” is interpreted to be an intended use of the thermal cycler connected to the processor controlled analyzer and system, respectively. 

Claim Interpretation-35 USC § 112(f)
The interpretation of “(ii) [measuring an amount of asymmetry], (iii) [determining a relative position], or [iv] [associating a CT value]… is performed using mathematical analysis” in claim 2 

Claim Rejections - 35 USC § 112(a)
The rejection of claims 12-13 under 35 U.S.C. 112(a) in the Office action mailed 19 July 2021 has been withdrawn in view of the cancellation of these claims received 14 Jan. 2021.
The rejection of claim 2 under 35 U.S.C. 112(a) regarding “…wherein (ii), (iii), or (iv) is performed using mathematical analysis of the digital representation of the sum amplitude signal” in the Office action mailed 19 July 2021 has been withdrawn in view of arguments received 14 Jan. 2021 at pg. 6, para. 5.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is previously cited.
Independent claims 1 and 5, and claims dependent therefrom, recite “(iv) associating one or more CT values to said plurality of amplicons, wherein associating the CT values is performed without determining melting temperatures (Tm) for each of said plurality of different amplicons”. Under certain circumstances, omission of a limitation can raise an issue regarding whether the inventor had possession of a broader, more generic invention. See, e.g., PIN/NIP, Inc. v. Platte Chem. T points are established, these points need to be associated to a specific amplicon of the multiplexed reaction, which can be achieved by a combination of sum curve analysis and melting curve analysis. However, Applicant’s specification at paragraph [0051] discloses a specific embodiment of the invention that does not require melting curve analysis, which includes obtaining the quality and concentration of a multiplexed reaction by limiting the primers used in the reaction process such as to control the plateau levels of the various amplicons of the multiplexed reaction, therefore allowing the finding of the CT value for each amplicon and whether various amplicons are amplified using only the amplification curves and without melting curve analysis at the end. Applicant’s specification at paragraph [0051] goes on to explain that the knowledge obtained by limiting the amplicon specific primers is used to resolve the amplicon amplified. Therefore, by limiting the primers in the reaction, an estimate of the expected value of the slope of each amplicon can be made, and melting curve analysis is not needed to provide the association between the CT values and specific amplicons in the reaction. As such, the specification provides support for using the characteristic of said sum amplitude signal to quantify and verify said plurality of different amplicons of said multiplexed amplification reaction without determining melting temperatures (Tm) for each of the different amplicons in reaction conditions that limit the primers used in the reaction or other conditions that result in differences in the efficiencies of amplifications of the different amplicons. However, the specification does not provide support for the broader, more generic invention associating a CT value to an amplicon without determining melting temperatures (Tm) for each of said plurality of different amplicons under any conditions, as recited in claims 1 and 5. Furthermore, after searching the prior art, it was found the prior art does not show associating CT values to specific 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of quantifying said plurality of different amplicons of the multiplexed amplification reaction without determining melting temperatures (Tm) for each of said plurality of different amplicons, recited in claims 1 and 5, to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Response to Arguments
Applicant’s arguments filed 14 Jan. 2022 regarding 35 U.S.C. 112(a) at pg. 8, para. 5 to pg. 9, para. 2 have been fully considered but do not pertain to the rejection set forth above.

Applicant's arguments filed 14 Jan. 2022 regarding 35 U.S.C. 112(a) at pg. 7, para. 5 to pg. 8, para. 4 have been fully considered but they are not persuasive. 
Applicant remarks that the specification explicitly supports the broader association of a CT value to an amplicon without melting curve analysis under any condition, because the specification provides “for an accelerated melting curve analysis”, which states “If a target is detected, mark it and optionally exclude analyzing it in next cycles…optionally verify using melting curve at end”, such that melting curve analysis and verification may be omitted entirely without additional limits on, e.g., primer concentrations, and (Applicant’s remarks at pg. 7, para. 5 to pg. 8, para. 4).
This argument is not persuasive. Claims 1 and 5 recite “…wherein associating the CT values is performed without determining melting temperatures (Tm) for each of said plurality of different amplicons”. While Applicant has pointed to the accelerated melting curve analysis described in the melting temperature of a detected target for next cycles)”; therefore, the melting temperature associated with each amplicon/target is known, and once the target is detected, that melting temperature is not again used in a subsequent cycle (i.e. the algorithm ramps slow across the melting temperatures of undetected targets in later cycles). As such, the accelerated melting curve analysis requires utilizing the melting temperatures of each of the amplicons, although subsequent verification (i.e. after the associating) using a melting curve may be omitted at the end. Therefore, as discussed in the above rejection, the specification does not provide support for the broader, more generic invention associating CT values to the plurality of amplicons without determining melting temperatures (Tm) of each of said plurality of different amplicons under any conditions, as recited in claims 1 and 5.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-2 and 5-11 under 35 U.S.C. 112(b) regarding “…(iii) determine a relative position of any two CT values corresponding to any two amplicons…” in the Office action mailed 19 July 2021 has been withdrawn in view of Applicant’s arguments received 14 Jan. 2022 at pg. 9, para. 5 to pg. 10, para. 2), which states that Applicant represents that the meaning of “relative position of any two CT values…” refers to an approximate position of any two CT values.  Therefore, the term “relative position” is interpreted to mean an approximate position, rather than a position relative to some other position. 
The rejection of claim 2 under 35 U.S.C. 112(b) regarding “…wherein (ii), (iii), or (iv) is performed using mathematical analysis
The rejection of claims 12-13 under 35 U.S.C. 112(b) in the Office action mailed 19 July 2021 has been withdrawn in view of the cancellation of these claims received 14 Jan. 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is previously recited.
Claims 1 and 5, and claims dependent therefrom, are indefinite for recitation of “ (iv)/(d) associate one or more CT values to said plurality of amplicons, wherein associating the CT values is performed without… for each of said plurality of different amplicons”. First, given steps (iv)/(d) recite “associate one or more CT values to said plurality of amplicons, wherein associating the CT values is performed without… for each of said plurality of different amplicons”, it’s unclear if the claims only require one CT value to be assigned to one amplicon of the plurality of amplicons (i.e. each of the one or more CT values is assigned to a different amplicon), or if one or more CT values is required to be assigned to each of said plurality of amplicons (i.e. each amplicons is assigned one or more CT values), given the claim recites the associating is performed for each of the amplicons. As such, the metes and bounds of the claims are unclear. Applicant’s specification at para. [0051] discloses finding a CT value for each amplicon such that a single CT value is assigned to a single amplicon. Therefore, for purpose of examination, the claims are interpreted to require associating a single CT value to one or more of the plurality of amplicons. To overcome the rejection, the claims can be amended to recite “…associate a CT value to each of one or more of the plurality of amplicons, wherein associating the one or more CT values is performed without determine melting temperatures (Tm) for each of the one or more amplicons”. It is noted that claim 9 also recites “based on the associated CT values of said plurality of .  

Response to Arguments
Applicant’s arguments filed 14 Jan. 2021 regarding 35 U.S.C. 112(b) at pg. 9, para. 3 to pg. 10, para. 2 and pg. 11, para. 1 to pg. 12, para. 5 have been fully considered but they do not pertain to the rejection set forth above. 

Applicant's arguments filed 14 Jan. 2021 regarding 35 U.S.C. 112(b) at pg. 10, para. 3-5 have been fully considered but they are not persuasive. 
Applicant remarks that the claim s have been amended to replace “a CT value to the amplicon” with “one or more CT values to said plurality of amplicons” for clarity (Applicant’s remarks at pg. 10, para. 3-5).
This argument is not persuasive. Claims 1 and 5 recite “ (iv)/(d) associate one or more CT values to said plurality of amplicons, wherein associating the CT values is performed without… for each of said plurality of different amplicons”. The claims still recite associating “one or more CT values…, wherein associating the CT values is performed…for each of said plurality of different amplicons”; therefore, as discussed above and in the previous Office action at para. [044], it’s unclear if the claims only require a single CT value is associated with a single amplicon (e.g. associate one or more CT values) or if the claims intend to require associating one or more CT values with each of the plurality of different amplicons so multiple CT values are associated (e.g. wherein associating the CT values is performed…for each of said plurality of different amplicons). In light of Applicant’s specification, the limitation was interpreted to mean that a CT value is assigned to each of one or more amplicons of the plurality of amplicons, and a suggestion for overcoming the rejection is provided above.

Claim Rejections - 35 USC § 101
The rejection of claims 12-13 under 35 U.S.C. 101 in the Office action mailed 19 July 2021 has been withdrawn in view of the cancellation of these claims received 14 Jan. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portions herein are necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 5 being representative) is directed to an apparatus and system for analyzing a multiplexed amplification reaction. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1:
Claims 1 and 5 recite the following steps which fall into one or more of the groups of abstract ideas of mathematical concepts and/or mental processes:
(ii)/(b) measure an amount of asymmetry in a derivate of said sum amplitude curve;
(iii)/(c) determine a relative position of any two CT values corresponding to any two amplicons from the plurality of different amplicons by using the measured asymmetry;  and
(iv)/(d) associate one or more CT values to said plurality of amplicons, wherein associating the CT values is performed without determining melting temperatures (Tm) for each of said plurality of different amplicons.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, measuring an amount of asymmetry in a derivative of the sum amplitude involves analyzing a curve of a derivative (e.g. a bell-shape) to determine how asymmetrical the curve is, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, determining a relative position of any two CT values based on the measured asymmetry involves analyzing the asymmetry of a curve to determine the CT values, which can be practically performed in the mind. Last, associating a CT value to the amplicon without using melting temperatures involves analyzing the slope of the slope of fluorescence for each amplicon to determine which CT value belongs to which amplicon, as described in Applicant’s specification at para. [0051], which can be practically performed in the mind. Therefore, these limitations recite a mental process.
Furthermore, the step of measuring an amount of asymmetry in a derivative of the sum amplitude curve further recites a mathematical concept because performing the step requires taking the derivative of the sum amplitude curve, and the derivative of the sum amplitude curve represents a mathematical relationship.
Dependent claims 2 and 8-9 further recite an abstract idea. Dependent claim 2 further recites the mental process and mathematical concept of using mathematical analysis of the digital representation of the sum amplitude signal to perform steps (ii), (iii), or (iv). Dependent claim 8  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical
Dependent claims 2 and 8-9 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 5 include:
a processor controlled analyzer; 
receive a digital representation of a sum amplitude signal wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel (claim 1); 
a thermal cycler for temperature measuring and modulation connected to the processor controlled analyzer (claim 1) or system (claim 5); and
(a) receive the digital representation of the sum amplitude (claim 5).
The additional elements of claims 10-11 include:
wherein a first reporter for a first amplicon and second reporter for a second amplicon of the plurality of amplicons emit at different wavelength peaks (claim 10); and
wherein a first reporter for a first amplicon and second reporter for a second amplicon of the plurality of amplicons emit at the same wavelength peak (claim 11);
The broadest reasonable interpretation of a processor controlled analyzer is a generic computer, and generic computer that do not improve the functioning of a computer. Similarly, receiving data 
Regarding the thermal cycler connected to the processor controlled analyzer or system, the limitation regarding temperature measuring and modulation is an intended use of the recited thermal cycler, and the thermal cycler does not perform or apply any of the steps recited in the claims. Instead, the recited thermal cycler is merely connected to a system/computer that implements the steps of the method. As such, the thermal cycler does not integrate the recited judicial exception into a practical application. 
The additional elements of claim 5 further include:
a detector configured to detect a sum amplitude signal in a single channel, wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel; and
generate a digital representation of said sum amplitude signal.
The additional elements of claim 6 includes:
a plurality of excitation sources.
The additional element of claim 7 includes:
a bandwidth filter configured to detect a plurality of amplicon signals emitting at different wavelength peaks.
The detector, generating a digital representation of the sum amplitude curve, the excitation sources, and the bandwidth filter only serve to collect and filter information for use by the abstract idea, which amounts to insignificant extra-solution activity, which does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do not integrate the abstract idea into practical application. Thus, claims 1-2 and 5-11 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
Dependent claims 2 and 8-9 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 5 include:
a processor controlled analyzer; 
receive a digital representation of a sum amplitude signal wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification 
a thermal cycler for temperature measuring and modulation connected to the processor controlled analyzer (claim 1) or system (claim 5); and
(a) receive the digital representation of the sum amplitude (claim 5).
The additional elements of claims 10-13 include:
wherein a first and second amplitude of the plurality of amplicons emit at different wavelength peaks (claim 10);
wherein a first and second amplitude of the plurality of amplicons emit at the same wavelength peak (claim 11);
wherein said sum amplitude signal is generated by a fluorophore (claim 12); and
wherein said sum amplitude signal is generated by a non-specific dye (claim 13).
The additional elements of claim 5 further include:
a detector configured to detect a sum amplitude signal in a single channel, wherein said sum amplitude signal comprises a sum amplitude curve corresponding to a total detected intensity generated by the plurality of different amplicons of said multiplexed amplification reaction, wherein said total detected intensity comprises the signal intensity over a plurality of different wavelengths detected in a single channel; and
generate a digital representation of said sum amplitude signal.
The additional elements of claim 6 includes:
a plurality of excitation sources.
The additional element of claim 7 includes:
a bandwidth filter configured to detect a plurality of amplicon signals emitting at different wavelength peaks.
The broadest reasonable interpretation of a processor controlled analyzer is a conventional computer, and receiving data is a function of a conventional. The limitations of claims 10-13 only 
Detectors capable of detecting sum amplitude signals and generating a digital representation of the signal, thermal cyclers connected to a system comprising a detector and processor, and bandwidth filters are well-understood, routine, and conventional; this position is supported by Logan et al. (In Real-time PCR: An Essential Guide, Horizon Bioscience, 2004, pg. 13-30; previously cited), which reviews PCR systems that include detectors, thermal cyclers, and bandwidth filters capable of detecting signals at different wavelength peaks (Abstract; Table 1;pg. 4, para. 1). Logan et al. further shows the detectors include a computer and software for data acquisition and analysis (e.g. generating a digital representation) and are connected to a thermal cycler (pg. 4, para. 1; pg. 5, Real-Time PCR Platforms). Systems for multiplexed amplification reactions with multiple excitation sources are well-understood, routine, and conventional; this position is supported by Arya et al. (Exert Rev. Mol. Diagn, 5(2), 2005, pg. 209-219; previously cited) which reviews real-time quantitative PCR and includes instruments with multiple excitation sources (Table 1; pg. 216, Col. 1, Par. 1). Therefore, the additional elements of the detector, bandwidth filter, and multiple excitation sources, when considered alone and in combination with 
As such, taken alone, the above additional elements do not amount to significantly more than the above-identified judicial exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole does not amount to significantly more than the exception itself. [Step 2B: NO]
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.

Response to Arguments
Applicant's arguments filed 14 Jan. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks the claims include an additional element that implements or uses the judicial exception with a particular machine or manufacture that is integral to the claims because independent claims 1 and 5 require connection to a thermal cycler for temperature measuring and modulation; thus, because thermal cyclers are integral to PCR applications, the claims recite a practical application under Step 2A, Prong Two (Applicant’s remarks at pg. 12, para. 6 to pg. 13, para. 3).
This argument is not persuasive. When determining whether a machine recited in a claim integrates a recited judicial exception into a practical application, the following factors are considered: the particularity or generality of elements of the machine or apparatus, whether the machine or apparatus implements the steps of the method, and whether the involvements is extra-solution activity or a field of use is considered. See MPEP 2106.05(b). Regarding claims 1 and 5, the processor controlled analyzer (i.e. a generic computer) performs each of steps (i) through (iv) . 

Conclusion
No claims are allowed.
Claims 1-2 and 5-11 are free of the art for the same reasons discussed in the Office action mailed 09 Sept. 2020.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631